 1                                     CHIEF MAGISTRATE JUDGE BRIAN A. TSUCHIDA
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,                 )   No. CR19-014-BAT
 9                                             )
                     Plaintiff,                )
10                                             )   (PROPOSED) ORDER GRANTING
                v.                             )   UNOPPOSED MOTION TO
11                                             )   CONTINUE SENTENCING HEARING
     MICHAEL MCDERMOTT,                        )
12                                             )
                     Defendant.                )
13                                             )
14
15          THE COURT has considered the unopposed motion to continue Michael

16   McDermott’s sentencing hearing, from April 26 to May 3, 2019, and all the records and

17   files in this case.

18          IT IS NOW ORDERED that the sentencing hearing for Mr. McDermott be

19   continued to May 3, 2019.

20          DATED this ______ day of February 2019.

21
                                              ___________________________
22                                            BRIAN A. TSUCHIDA
23                                            CHIEF U.S. MAGISTRATE JUDGE
     Presented by:
24
     s/ Christopher Sanders
25   Assistant Federal Public Defender
     Attorney for Michael McDermott
26

                                                              FEDERAL PUBLIC DEFENDER
      ORDER TO CONTINUE                                          1601 Fifth Avenue, Suite 700
      SENTENCING HERAING                                           Seattle, Washington 98101
      (Michael McDermott, CR19-014-BAT) - 1                                   (206) 553-1100
